IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           :   No. 2594 Disciplinary Docket No. 3
                                           :
EDWARD W. MILLSTEIN                        :   Board File No. C1-18-928
                                           :
                                           :   (United States District Court for the
                                           :   Eastern District of Pennsylvania, Case No.
                                           :   2:17-cr-189)
                                           :
                                           :   Attorney Registration No. 62438
                                           :
                                           :   (Philadelphia)


                                        ORDER

PER CURIAM


       AND NOW, this 1st day of May, 2019, having received no response to a rule to

show cause why Edward W. Millstein should not be placed on temporary suspension, the

Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.